       2:17-cr-20037-JES-JEH # 228         Page 1 of 4                                         E-FILED
                                                                Friday, 08 February, 2019 06:39:09 PM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )


               MOTION TO RECONSIDER AND REQUESTING ARGUMENT
                 ON DEFENDANT’S PROPOSED SUPPLEMENT TO THE
                          JOINT JURY QUESTIONNAIRE

       On December 7, 2018, Defendant, Brendt Christensen, through undersigned

counsel, filed a Motion In Support Of Defendant’s Proposed Supplement To The Joint Jury

Questionnaire (Doc.179). On Friday, January 18, 2019, the Court was scheduled to hear

oral argument on this motion, however, the hearing on a defense challenge to

identification procedures went longer than expected and the oral argument was

continued to a hearing scheduled for Monday, February 11, 2019.

       The “Agreed, Proposed Jury Questionnaire” (Doc. 164-1; filed December 6, 2018)

departs in several, significant respects from the majority of questionnaires approved and

used by federal courts in capital cases over the past ten years. If the Court uses this Jury

Questionnaire the Court and parties will lose a significant opportunity to readily and

efficiently identify prospective jurors with clear, obvious bias (both death-biased or life-

biased). When a Jury Questionnaire includes questions that elicit this information, the


                                              1
       2:17-cr-20037-JES-JEH # 228         Page 2 of 4



parties can review the responses of the prospective jurors and identify for the Court those

jurors whose bias is sufficiently evident to excuse based on an agreement of the parties.

This process then results in a more efficient use of court time for jury selection because

the prospective jurors who are ultimately called to oral voir dire include fewer jurors who

hold these extreme, disqualifying views (i.e. the life-qualification and death-qualification

process results in a higher “yield” of qualified jurors when the clearly disqualified are

identified early in the process). A Jury Questionnaire that elicits more information about

a prospective juror’s feelings and views about punishment also helps the Court and

parties prepare for oral voir dire of the juror in a manner that is tailored and relevant to

the views of the juror. This results in a more efficient voir dire process and facilitates a

more rational exercise of peremptory challenges by the parties.

       Defense counsel were prepared to make a relatively brief presentation and

argument to the Court on February 11, 2019, regarding the “Agreed, Proposed Jury

Questionnaire” and highlighting several relatively modest revisions that would make the

Jury Questionnaire significantly more useful to the Court and parties and bring it more

in line with the prevailing standard of questionnaires approved and used by federal

courts in capital cases in districts across the United States over the past ten years.

However, on February 6, 2019, the Court issued an order including the following

language:

       The Court ADOPTS, with minor modifications, the parties’ Agree,
       Proposed Jury Questionnaire (Doc. 164-1). The Defendant’s Amended
       Motion (Doc. 179) in Support of Defendant’s Proposed Supplement to the
       Joint Jury Questionnaire is GRANTED as to questions 5 and 6 in
       Defendant’s Sealed Proposed Supplement to the Joint Jury Questionnaire

                                             2
       2:17-cr-20037-JES-JEH # 228         Page 3 of 4



       (Doc. 165) and DENIED in all other respects. Question 45 from the United
       States’ Response (Doc. 166) will also be included in the questionnaire.

       When defense counsel met and conferred with the government to prepare the

Agreed, Proposed Jury Questionnaire (Doc. 164-1; filed December 6, 2018), the section of the

questionnaire “Questions Concerning Punishment” at 25 – 27 included the language

“[Specific language to be proposed separately]”. Although undersigned defense counsel

agreed to questions in this section, the defense never meant to convey or indicate to the

Court that the existing questions in this section were sufficient, by themselves. To the

contrary, the inclusion of the language, “[Specific language to be proposed separately]”

was intended, by the defense, to convey to the Court that the existing questions were

inadequate.

                                       Conclusion

       Given the critical nature of the Jury Questionnaire for ensuring the fundamental

fairness of this capital trial, the defense respectfully urges this Court to reconsider the

request for modest modifications of the questionnaire and permit defense argument on

these issues.




                                             3
       2:17-cr-20037-JES-JEH # 228        Page 4 of 4



Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            4
